:      -



                                        EZNEX            GENEHAL
                                                   XAS
                                AUSTIN.TEXAR         78711
cxL‘iwPo-    c. MAIRTIN
  .4lTOR1CEzYGENRRAL
                                      March 24, 1971


     Mr. 0. W. McStay                                Opinion No. M-819
     Executive Secretary
     State Board of Barber Examiners                 Re:     Barber school teachers
     512 Sam Houston Building                                teaching in more than
     Austin, Texas 78701                                     one school.

     Dear Mr. McStay:

                   In your recent letter you stated that your office has
         information that throughout the State several teachers in barber
         schools teach in different schools instead of remaining attached
         to one particular barber school, and you ask the question as
         follows:

                     ,I . . . whether or not a teacher in a Barber
                School can be employed in and teach at more than
                one School at a time?"

                   The answer to your question is "yes", provided each
         barber school provides the required theory instruction by a
         qualified teacher.

                   The controlling portions of Article 734a, Vernon's
         Penal Code, Texas Barber Law, Section 9, Subsections (e), (f)
         and (g) which read, in part, as follows:

                     "(e) A minimum of five (5) one-hour periods
                of each week shall be devoted to the instruction
                of theory in the classroom . . ."

                     "(f) No barber school or college which issues
                'Class A’ certificates shall be approved by the Board
                unless it . . . shall have at least one (1) teacher
                who has a teacher's certificate issued by the Board
                upon examination and who is capable and qualified to
                teach the curriculum outlined herein to the students
                of such school . . ."

                                          -3967-
                                                               .      .




Mr. 0. W. McStay, page 2             (M-819)


          "(4) In addition to a minimum of one (1)
     teacher required . . . above, each barber school
     or college which issues 'Class A' certificates
     shall maintain at least one (1) qualified in-
     structor, holding a registered 'Class A’ certi-
     ficate, for each twenty (20) students or any
     fraction thereof for instruction in practical work;
     provided, however, that a teacher can also serve as
     an instructor in practical work in addition to his
     position as a theory teacher."

          We find no statutory or rule-making limitation on the
duties of teachers, as opposed to instructors, other than the
implication that the minimum number of teachers required by
Subsection (f) should be on duty at the school at all times neces-
sary to instruct the students during the teaching of theory re-
quired by Subsection (e). If, however, under Subsection (g) a
teacher serves also as an instructor, such teacher will be re-
quired to remain at the school during the school hours unless
the schoolhasa  sufficient number of instructors to meet the
minimum requirements as set out in Subsection (g) without the use
of such teacher as an instructor.

                           SUMMARY

          A barber school teacher may be employed in
     and teach at more than one school at a time, pro-
     vided the school has a teacher available for the
     required five one-hour periods each week devoted
     to the instruction of theory.

                                          Very truly yours,

                                          CRAWFORD C. MARTIN
                                          Attorney General of Texas



                                          By%&/&
                                             NOIA WHITE
                                             First Assistant


                                 -3968-
Mr. 0. W. McStay, page 3          (M-819)



Prepared by Melvin E. Corley
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Ivan Williams
Bob Davis
Linward Shivers
Camm Lary

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant




                               -39b9-